DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a conveyance device” in claim 16 and claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claims 16 and 24 are objected to because of the following informalities:  
Claims 16 and 24 call for “a conveyance device” in line 8, while the specification describes “the pin 6 of a conveyance system”, and the drawings does not show the number for “a conveyance device”.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the gripping device” in line 5, it is unclear it is the same or different from a rotatable gripping device in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a first horizontal position” in line 12, it is unclear it is the same or different from “a first horizontal position” in line 8.
Claim 16 recites “the fixed vertical axis of the gripping device”, it is unclear “ the fixed vertical axis of the gripping device” is the same or different from “a fixed vertical axis” in line 4 along which the beam is moveable ? 
Claim 24 recites “the fixed vertical axis of the gripping device”, there is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites “an axis of rotation of the gripping device”, it is unclear that “an axis of rotation of the gripping device is the same as the fixed vertical axis of the gripping device in claim 24 or not?
Claims 17- 23, 25-29 are rejected as being indefinite as claims 17-23 are dependent on claim 16; claims 25-29 are dependent on claim 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17,19-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Goshi(JPH 07133520)(hereinafter Goshi) in view of Staedele (CH 676724)(hereinafter Staedele)(hereinafter Staedele).
Regarding claim 16, Goshi teaches a method for removing full bobbins from spindles on a ring spinning machine and for setting down empty sleeves on the spindles using a doffer (para [0002], [0007]), wherein the doffer has a vertically oriented beam that is moveable along a fixed vertical axis (fig 2, the bar comprising the lift 19 and the link 18) and a gripping device (16) configured at a top of the beam and vertically fixed relative to the beam, the gripping device having a gripper (15), and the doffer arranged next to the ring spinning machine, the method comprising the following sequential steps: 
(a) with the gripping device in a first horizontal position over a conveyance device(bobbin temporary storage machine 4 of the conveyance system)(fig 7H), gripping an empty sleeve from the conveyance device(4) with the gripper with the beam at a lower position along the fixed vertical axis (fig 7L);
(b)raising the beam vertically along the fixed vertical axis with the gripping device at the first horizontal position (fig 8A);
(c)extending the gripping device from the first horizontal position in a horizontal direction away from the beam to a second horizontal position over a full bobbin on a spindle at the ring spinning machine (fig 7C);
(d) removing the full bobbin from the spindle with the gripper (fig 7E), and placing the empty sleeve from the gripper on the spindle (fig 8C);
(e) retracting the gripping device toward the beam (fig 8E);
(f) lowering the beam vertically along the fixed vertical axis (fig 8F);
(g) with the gripping device retracted to the first horizontal position, setting down and releasing the full bobbin from the gripper onto the conveyance device (fig 7H) and when the conveyance device (4) is oriented along the ring spinning machine laterally displaced from a vertical axis of the spindles towards the fixed vertical axis (figs 7-8, the bobbin temporary storage machine 4 is between the vertical axis of the beam of the doffer and the vertical axis of the spindle 2).
Goshi does not teach a rotatable gripping device and the gripping device having a sleeve gripper and a bobbin gripper. However, in the same field of endeavor, Staedele teaches a rotatable gripping device (32) and the gripping device (32) comprising a sleeve gripper (34) and a bobbin gripper (35)(fig1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gripping device of Goshi with the rotatable gripping device comprising two gripping elements as taught by Staedele for the benefit of automatically doffing fully would bobbins simultaneously from the spindles and subsequently donning empty tubes simultaneously onto the spindles; with the rotatable gripping device of Staedele, the method of Goshi will be improved by eliminating and/or combining steps, i.e. step 8A can be carried out after step 7E without putting down the full bobbin onto the storage machine 4.
Regarding claim 17, the modified Goshi in view of the rotatable gripping device of Staedele teaches a horizontal pivoting of the gripping device away from the beam (Goshi, fig 7c) and further comprising a rotational operation of the gripping device carried out between a group of the steps (a)-(b) (Stadele, fig 3a-3b) and a group of the steps (f)-(g)(Stadele, fig 3e).
Regarding claim 19, the modified Goshi in view of the rotatable gripping device of Staedele teaches the rotational operation of the gripping devices takes place with the gripping device located over the spindle (Stadele, fig 3c, 3d).
Regarding claim 20, Staedele teaches the bobbin gripper has a bobbin receptacle (60) that is open at the bottom and is inverted over the bobbin for gripping the bobbin from above (the upper end of a sleeve can be inserted or removed into the recess 60), and the sleeve gripper has a sleeve receptacle (50) that is open toward the bottom and is inverted over the sleeve for gripping the sleeve from above (the upper end of a sleeve can be inserted or removed into the recess 50).
Regarding claim 21, Staedele teaches pneumatic cylinders are arranged for driving rotation of the rotary disk 70 of each gripper arrangement 32.
Regarding claim 22, Goshi does not teach the beam comprising a plurality of the gripping devices and adjacent ones of the gripping devices on the beam are rotated with a time lag between one another. However, Staedele teaches the beam 30 having a plurality of gripper arrangements 32 along the gripper beam 30; wherein the adjacent ones of the gripping devices on the beam are rotated with a time lag between one another (abstract, a common drive being provided for the gripping arrangement to selectively position each pair of gripper assemblies. Then the adjacent gripping arrangements rotate differently depending on a drive mean). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the system of Goshi with the teaching of Staedele for the benefit of optimizing the system.
Regarding claim 23, Goshi does not teach the gripping device has indicators that provide a rotational position indication of the gripping device through a base body of the gripping device. However, Staedele teaches the rotary disk 70 having plurality of pins 77 compatibly with belt 78. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the system of Goshi with the teaching of Staedele having a rotational position indicators as a plurality of pins at perforations along the belt 78 for the benefit of providing position indication of the operating system.
Regarding claim 24, Goshi teaches a doffer system (fig2) configured for arrangement alongside a ring spinning machine to remove full bobbins from spindles on the ring spinning machine and to set down empty sleeves on the spindles (para [0002], [0007]), the doffer system comprising: 
a vertically oriented doffer beam (fig 2, the bar comprising the lift 19 and the link 18) movable between raised and lowered positions along a fixed vertical axis, the doffer beam disposed relative to the spindles so as to move between the raised and lowered positions at a fixed horizontal position of the doffer beam (fig 2, the lift 19 moved up or down by the link 18);
a gripping device (16) mounted at a top of the doffer beam (fig 2), the gripping device vertically fixed in position relative to the doffer beam and extendable and retractable relative to the doffer beam (fig2,3); 
the gripping device comprising a gripper (15);
the gripping device extendable between a first horizontal position wherein the gripping device is in a position to grip an empty sleeve from a conveyance device (fig 7L) and a second extended horizontal position wherein the gripping device is over a full bobbin on the spindles (fig 7C); and
wherein the conveyance device is oriented along the ring spinning machine laterally displaced from a vertical axis of the spindles towards the fixed vertical axis (figs 7-8, the bobbin temporary storage machine 4 of the conveyance system is between the vertical axis of the beam of the doffer and the vertical axis of the spindle 2).
Goshi does not teach a rotatable gripping device and the gripping device having a sleeve gripper and a bobbin gripper. However, in the same field of endeavor, Staedele teaches a rotatable gripping device (32) and the gripping device (32) comprising a sleeve gripper (34) and a bobbin gripper (35)(fig1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gripping device of Goshi with the rotatable gripping device comprising two gripping elements as taught by Staedele for the benefit of automatically doffing fully would bobbins simultaneously from the spindles and subsequently donning empty tubes simultaneously onto the spindles; with the rotatable gripping device of Staedele, the method of Goshi will be improved by eliminating and/or combining steps, i.e. step 8A can be carried out after step 7E without putting down the full bobbin onto the storage machine 4.
Regarding claim 25, Goshi teaches the gripping device is horizontally pivotal relative to the doffer beam (fig 2).
Regarding claim 26, Staedele teaches the bobbin gripper has a bobbin receptacle (60) that is open at the bottom and is inverted over the bobbin for gripping the bobbin from above (the upper end of a sleeve can be inserted or removed into the recess 60), and the sleeve gripper has a sleeve receptacle (50) that is open toward the bottom and is inverted over the sleeve for gripping the sleeve from above (the upper end of a sleeve can be inserted or removed into the recess 50).
Regarding claim 27, Staedele teaches the bobbin gripper and the sleeve gripper are cylindrical (fig 1).
Regarding claim 28, althouth Staedele does not explicitly teach the bobbin gripper and the sleeve gripper comprising a same diameter. However, Staedele teaches the receptacle 50(60) is for receiving either the sleeve or the bobbin. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that two receptacles 50,60 having the same diameter.
Regarding claim 30, Staedele teaches an angle between an axis of rotation of the gripping device and an axis of the bobbin gripper is equal to an angle between the axis of rotation of the gripping device and an axis of the sleeve gripper (the shaft 75 is parallel to the vertical plane common to all of the spindles).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Goshi(JPH 07133520) in view of Staedele (CH676724), further in view of Tsuchiyama (US 3844099)(hereinafter Tsuchiyama).
Regarding claim 18, Goshi does not teach a pivoting of the gripping device obliquely upward with an offset. However, in the same field of endeavor, Tsuchiyama teaches the gripper element 36 attached to swingable arms 30(fig 3) and extending the gripping device over a full bobbin on a spindle comprising a pivoting of the gripping device obliquely upward with an offset (fig 4,5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gripper of Goshi with the gripper of Tsuchiyama attached to swingable arms for the benefit of flexibly positioning the gripper over the bobbin.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Goshi (JPH07133520) in view of Staedele (CH 676724), further in view of Brockmanns (US 5168697)(hereinafter Brockmanns).
Regarding claim 29, Goshi does not teach an axis of the bobbin gripper and an axis of the sleeve gripper are at an angle to one another between 4 and 20 degree. However, in the same field of endeavor, Brockmann teaches the axes of two spindles are inclined with acute angles (fig 1) and the angles can be reduced in order to reduce revolving space (column 4, lines 55-57). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified Goshi in view Staedele with the inclined angle by Brockmann for the benefit of reducing space between two gripping devices. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of the angles between 4 and 20 degree between the axis of the bobbin gripper and the axis of the sleeve gripper in order to achieve an optimal configuration. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 24 have been considered but are moot because the new ground of rejection does not rely on reasoning of combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior arts made of record and not relied upon which are considered pertinent to applicant's disclosure are shown in form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732    


/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732